Citation Nr: 0830710	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include as due to asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 rating 
decisions.

With respect to the claim concerning diabetes, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagreed with the 
Court's decision and further appellate review has ensued.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

FINDING OF FACT

The medical evidence fails to show that the veteran's 
respiratory condition was the result of his time in service.

CONCLUSION OF LAW

Criteria for service connection for a respiratory condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he has a respiratory condition as a 
result of his time in service; and he has advanced several 
theories for this contention.  He contends that he has 
asbestosis as a result of asbestos exposure while in the 
navy.  He also indicated that he had bronchitis while in 
service, which he stated could cause chronic respiratory 
disorders.

In support of his claim, the veteran submitted pictures of 
him working in the boiler room of a naval vessel, and he 
points out the asbestos in the background.  The Board does 
not question the veteran's contention that he was exposed to 
asbestos; however, the mere exposure to asbestos is not 
considered a disability for VA purposes.  Rather, the 
exposure to asbestos must cause a disability.

Service medical records reflect that the veteran was treated 
on two occasions for bronchitis while in service.  However, 
both cases resolved and at the veteran's separation physical 
the veteran was noted to have a normal chest film.

It is also noted throughout the veteran's claims file that 
the veteran was a heavy smoker, smoking two packs per day for 
30 years, before quitting in approximately 1995 (according to 
a September 2002 treatment record)

A chest x-ray in February 2000 revealed mild pulmonary 
hyperinflation which it was thought might be related to 
emphysematous changes.  The x-rays were thought to be 
otherwise unremarkable.

An x-ray of the veteran's chest in March 2001 showed probable 
exacerbation of chronic obstructive pulmonary disease (COPD) 
and underlying changes of bronchitis/bronchiectasis with no 
confluent infiltrates identified.

While the veteran believes that his current respiratory 
condition is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his respiratory 
condition and his time in service.  

Nevertheless, the veteran was provided with several VA 
examinations during the course of his appeal in an effort to 
determine the etiology of his respiratory condition.

In July 2005, the veteran underwent a VA examination.  It was 
noted that the veteran had a 36 year pack history and had 
quit smoking seven years earlier.  The examiner ordered tests 
and x-rays, but the results were not included in the 
examination report.  The examiner then opined that it was at 
least as likely as not that the current respiratory disorder 
was related to respiratory complaints that were noted in 
service and/or asbestosis exposure.  However, no actual 
respiratory disability was diagnosed by the examiner; and, as 
such, a second VA opinion was requested.  

In February 2006, a VA examiner noted that the veteran had 
smoked for 37 years and the veteran reported that he was 
diagnosed with asthma approximately 17 years earlier (nearly 
20 years after separation from service).  The examiner 
reviewed the veteran's pulmonary function tests and then 
opined that the veteran's current lung condition was due to 
his long term tobacco abuse.  The examiner added that he did 
not believe that the veteran's asbestos exposure caused him 
significant asbestosis; explaining that with asbestosis one 
would find calcified pleural plaques on a chest x-ray.  
However, 6 chest x-rays between February 2000 and July 2005 
failed to reveal evidence of any calcified pleural plaques; 
and therefore there was no evidence of any asbestosis.

Given the inherent conflict between the two VA examinations, 
the Board remanded the veteran's claim in May 2007 in order 
to obtain a more precise medical opinion of record regarding 
the etiology of the veteran's respiratory condition.

The veteran underwent this VA examination in May 2008 where 
he was diagnosed with COPD after pulmonary function tests 
revealed a mild obstructive defect with an additional 
restrictive impairment which the examiner suggested could be 
secondary to the veteran's obese status.  The examiner noted 
the veteran's exposure to asbestos while in service, but 
found that the veteran did not demonstrate any asbestos 
related injury as shown from a review of the veteran's chest 
x-ray; and it was noted that repeated x-rays failed to reveal 
evidence of calcified pleural plaques and therefore there was 
no pleural involvement.  The examiner thus reasoned that 
without any pleural involvement and with no evidence of 
pleural plaque there was no demonstrated asbestosis.

The examiner also noted the veteran's contention that his 
COPD was the result of an upper respiratory infection or 
bronchitis while in service, noting that the veteran had been 
treated for bronchitis twice while in service and had earlier 
complained of shortness of breath while running.  The 
examiner noted that COPD had been shown on chest x-rays as 
early as February 2000; but he found that it was unlikely 
that the veteran's COPD was related to the veteran's in-
service respiratory problems, reasoning that it was at least 
as likely as not that the veteran's COPD was secondary to his 
tobacco use.  The examiner based his opinion in part on the 
lack of any reported wheezing during the veteran's in-service 
respiratory episodes.

Treatment records have also shown that the veteran has 
asthma.  However, the medical evidence of record fails to 
link asthma to the veteran's time in service.  For example, 
at the veteran's VA examination in May 2008, the examiner 
indicated that he could not attribute the onset of the 
veteran's asthma to his time in service.  The examiner 
explained that there was insufficient evidence in the service 
medical records to conclude the asthma began in service, and 
there was also the confounding factor of tobacco use over 
time.

Extensive VA treatment records have been reviewed, but while 
they note the presence of a respiratory disability, the 
treatment records fail to address the etiology of the 
condition.

While the initial VA examination indicated that there was a 
link between the veteran's time in service and his 
respiratory condition, the opinion failed to diagnose an 
actual respiratory disability, and no rationale was provided 
for the opinion.  The second VA examination reached the 
opposite conclusion, as did a third.  This third examiner had 
the benefit of reviewing the previous examination reports, 
reviewing the veteran's claims file including service medical 
records and VA treatment records, and examining the veteran.  
After a thorough review of the entirety of the medical 
evidence, the examiner found that the veteran's respiratory 
disability was not caused by his time in service.  This 
opinion had the benefit of reviewing the previous opinions 
and it is therefore thought to be more probative.  
Additionally, two out of three VA examiners found that it was 
less likely than not that the veteran's respiratory condition 
was caused by his time in service; and the only examiner who 
believed there might be a connection provided a wholly 
incomplete examination report.  As such, the evidence for and 
against the veteran's claim is not in relative equipoise, as 
the majority of the evidence concludes that it was less 
likely than not that the veteran's respiratory condition was 
caused by his time in service.  The criteria for service 
connection have not been met, and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in May 2007, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above; and it informed the veteran how disability ratings and 
effective dates are calculated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory condition is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


